DETAILED ACTION
Claims 3,8,12,17,21,22,23,28,29, and 30 of U.S. Application No. 17005254 filed on 10/13/2021 are cancelled and therefore not presented for examination.
Claims 1,2,4-7,9-11,13-16,18-20, and 24-27 of U.S. Application No. 17005254 filed on 10/13/2021 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Park reference on the IDS does not match the reference submitted in the file wrapper. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the delay circuit of claim 11; (2) the power generation part disposed on the first body and second power generation part disposed on the second body of claim 24 ;and (3) the apparatus configured to be worn on a human or animal body, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,4-7, 14-15,19-20, and 26 are rejected under 35 U.S.C 102(a)(1) and 102(a)(2) as being anticipated by PARK (KR20170002363A).
Regarding claim 1, Park teaches a triboelectric generator for generating electrical power using the triboelectric effect (Para. 1), 
the triboelectric generator comprising: first body(40)(Fig.1); 
a second body(10) moveable relative to the first body(40)(Fig.1); 
a plurality of power generation modules(50) disposed on the first body(40), 
the plurality of power generation modules(50) each being electrically connected to a common output and comprising material capable of generating electrical power through the triboelectric effect when brought into contact with another surface(Para. 34, explains the two bodies coming into contact with each other to generate electrical power); 
and one or more actuating elements(20) disposed on the second body(10), wherein the plurality of power generation modules(50) and the one or more actuating elements(20) are arranged on the first and second bodies(40 and 10 respectively) such that relative movement of the first and second bodies can cause the one or more actuating elements(20) to come into contact with the plurality of power generation modules(50), 
wherein the contact between one of the one or more actuating elements(20) and one of the power generation modules(50) causes the material of said one of the power generation modules to be brought into contact with said other surface(surface of 20) so that electrical power is generated, and wherein the triboelectric generator is configured such that the plurality of power generation modules(50)  supply electrical power to the common output at different times during the relative movement of the first and second bodies(Fig.1/Figure A and Para 34, the rotating bodies allow the actuating elements(20) to come into contact with the plurality of power generation modules(50) to generate electrical power which can be used to supply power to various devices as explained in Para. 55).

Regarding claim 2, Park teaches the triboelectric generator of claim 1, 
wherein the one or more actuating elements(20) are arranged so as to come into contact with the power generation modules(50) at different times during the relative movement of the first and second bodies(40 and 10 respectively) (Para. 34, rotating electrode(actuating elements) and friction electrode(power generation module) periodically contact and separate in order to create the tribological electricity).
The claim further recites wherein the relative movement comprises relative linear movement of the first and second bodies.  Since the limitation is ‘optional’, the Examiner contends that it is not required to satisfy the claim.

Regarding claim 4, Park teaches the triboelectric generator of claim 1, 
wherein the one or more actuating elements(20) are arranged so as to come into contact with the power generation modules(50) at different times during the relative movement of the first and second bodies(40 and 10 respectively) (Para. 34), 
wherein the one or more actuating elements comprise a plurality of actuating elements (Fig 1 shows there are multiple actuating elements(20)),
and wherein a distance between adjacent ones of the power generation modules(50) is different to a distance between adjacent ones of the plurality of actuating elements(20), such that said adjacent actuating elements contact said adjacent power generation modules at different times during the relative linear movement (Fig.1 and Figure A below shows that actuating elements(20) would contact the multiple power generation modules(50) at different times and each are spaced apart differently).

Regarding claim 7, Park teaches the triboelectric generator of claim 5, 
wherein the first body(40) at least partially surrounds the second body(10) such that the second body rotates within the first body, and each one of the pluralities of power generation modules(50) extends inwardly towards the second body from the first body OR wherein the second body at least partially surrounds the first body such that the first body rotates within the second body, and each one of the pluralities of power generation modules extends outwardly from the first body towards the second body (Fig.1 and Figure A show that the first body would at least partially surround the second body. It also shows that the power generation modules(50) have power generation elements(55) that extend inwardly towards the second body from the first body).

Regarding claim 14, Park teaches the triboelectric generator of claim 1, 
wherein each power generation module(50) comprises: a power generation component(protrusions 55) comprising the material capable of generating electrical power through the triboelectric effect (Para. 39 and 44); 
and a first contact surface(surface of triboelectric electrode layer(30)) comprising said other surface arranged to be brought into contact with the material, wherein the first contact surface is spaced apart from the power generation component(50) by a distance such that when the power generation component is deflected in a direction towards or away from the first contact surface and subsequently released, the power generation component oscillates and repeatedly makes contact with the first contact surface, thereby generating electrical power (Fig. 1 and Figure A show that the first contact surface(surface of electrode layer(30)) when deflected in any direction, would oscillate and generate electrical power. It will oscillate between the 3 power generation components(50) to generate power).

Regarding claim 15, Park teaches the triboelectric generator of claim 14, 
wherein each power generation module comprises: first and second electrodes (Fig.2 shows a plurality of electrodes on the surface of the power generation module(50). By definition an electrode is a conductor through which electricity enters or leaves. In this case every protrusion(55) combination on the surface of the module(50) would be an electrode), 
wherein the power generation component(50) and the first contact surface(30) are disposed between the first and second electrodes(on surface of module(50)) such that the oscillation of the power generation component induces a potential difference between the first and second electrodes, and  wherein the first and second electrodes are connected to the common output, optionally wherein the first contact surface consists of the first electrode (Fig.1 and Figure A below show that the first contact surface would be disposed between the electrodes of the power generation component. Para. 4 explains a dipole electrode layer would have a voltage drop generated across the contact surface),
optionally, wherein the first contact surface consists of the first electrode (Fig. 1 shows first contact surface(30) has triboelectric electrodes on its surface).

Regarding claim 19, Park teaches the triboelectric generator of claim 15, wherein the power generation component(50) is formed as a sheet of material capable of generating electrical power through the triboelectric effect, and the first and second electrodes are arranged to overlap at least part of the sheet of material (Fig.2 shows that the power generation component is formed on square like-sheets. Fig. A shows that the electrodes would overlap the sheet of material).

Regarding claim 20, Park teaches the triboelectric generator of claim 14, wherein the first contact surface comprises a different material to the power generation component (Para. 42 explains how power generation module(50) and first contact surface(30) are made of materials of different materials),
The claim 20 further recites: 
(a) optionally, wherein the power generation component and the first contact surface extend away from a surface of the first body towards the one or more actuating elements, the power generation component extending further away from the first body than the first contact surface, and wherein a separation distance between the first and second bodies is set such that during the relative movement of the first and second bodies, the one or more actuating elements contact the power generation component but not the first contact surface (Term optionally implies the limitation is not required),
(b) optionally, wherein the power generation component and the first contact surface extend away from a surface of the first body towards the one or more actuating elements, the power generation component extending further away from the first body than the first contact surface, and wherein a separation distance between the first and second bodies is set such that during the relative movement of the first and second bodies, the one or more actuating elements contact the power generation component but not the first contact surface (Term optionally implies the limitation is not required), 
(c) optionally, wherein the first contact surface has a higher stiffness than the power generation component.

Since the limitations (a), (b) and (c) are ‘optional’, therefore the Examiner contends that they are not required to satisfy the claim.

Regarding claim 26, Park teaches an apparatus (Triboelectric Generator) comprising: first and second parts(10 and 40) arranged to move relative to one another during normal operation of the apparatus; and a triboelectric generator according to claim 1 for harvesting electrical power from the relative movement of the first and second parts(10 and 40) of the apparatus, wherein the first body of the triboelectric generator comprises or is physically connected to the first part of the apparatus, and the second body of the triboelectric generator comprises or is physically connected to the second part of the apparatus (In this case the apparatus in its self is the triboelectric generator, the first part is the first body, and the second part is the second body).

    PNG
    media_image1.png
    725
    784
    media_image1.png
    Greyscale












Figure A. Fig.1 From Park Annotated





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Park in view of CHENG (CN105897036A).
Regarding claim 9, Park teaches the triboelectric generator of claim 1, 
Park is silent wherein the plurality of power generation modules comprise a plurality of first power generation modules and one or more of the plurality of actuating elements comprise a second power generation module, such that when one of the first power generation modules is actuated by the second power generation module to produce electrical power, the second power generation module is simultaneously actuated by said one of the first power generation modules to produce additional electrical power.
However, Cheng teaches two power generation modules (Fig.1 references 4 and 5) that are used to produce additional electrical power.
Cheng is considered to be analogous to the claimed invention of Park because they are in the same field of triboelectric generators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Park as suggested by Cheng, doing so would allow the generator to produce more electrical power which in turn would increase efficiency and output power.


Claims 10 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Park in view of MECHARA(U.S Pat Pub 6,043,632).
Regarding claims 10 and 11, Park teaches the triboelectric generator of claim 1, 
Park is silent wherein the power generation modules are arranged to come into contact with said other surface at substantially the same time, the triboelectric generator further comprising: means for delaying the power output of one power generation module relative to other ones of the power generation modules, such that the electrical power generated by said one power generation module is supplied to the common output at a different time to the electrical power generated by said other ones of the power generation modules. 
Park is also silent wherein the means for delaying the power output comprises a delay circuit, optionally wherein the delay circuit comprises one or more active electrical components arranged to be powered from the common output.
However, Mechara teaches a delay circuit comprising active electrical components(Col.7 lines 61-65) which one of ordinary skill in the art could use to delay the power outputs of the power generation modules.
Mechara is considered to be analogous to the claimed invention of Park because they are in the same field of electrical generators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Park with the delay circuit of Mechara. Doing so would allow the generator to output power from the power generation modules at different times more efficiently and continuously. It would also allow the generator to compare the voltages for safety.



Claims 24 is rejected under 35 U.S.C 103 as being unpatentable over Park.
Regarding claim 24, Park discloses the triboelectric generator of claim 1. While Park does not explicitly disclose a second power generation component, Park does disclose intermediate rotating body(60) which has fine protrusion structures(45 and 65) on the inside and outside respectively, used to generate additional electric energy. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a second power generation part with actuating elements, such that both first and second bodies have power generating components. One would be motivated to do so for the purpose of generating additional electric energy.

Claims 13, 16, 18, 25, and 27 are rejected under 35 U.S.C 103 as being unpatentable over Park in view of WANG (US20180263328).
Regarding claim 13, Park teaches the triboelectric generator of claim 1,
Park is silent further comprising: one or more rectifiers configured to rectify an electric current generated by each of the plurality of power generation modules and supply rectified electric current to the common output.
However, Wang teaches a rectifier used to supply rectified output power to a display module(Para. 17), which one of ordinary skill in the art could use to rectify the electric current generated by the power generation modules of Park.
Wang is considered to be analogous to the claimed invention of Park because they are in the same field of triboelectric generators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Park with the rectifier of Wang. Doing so would allow the generator to output rectified power from the power generation modules to the common output without any worry of reverse current or spikes.


Regarding claim 16, Park teaches the triboelectric generator of claim 15, 
Park is silent comprising: a plurality of rectifiers each connected to a respective one of the plurality of power generation modules, each rectifier comprising a first input, a second input, a positive output and a negative output, wherein the common output comprises a positive terminal and a negative terminal, and wherein the first electrode of one of the power generation modules is electrically connected to the first input of a respective one of the plurality of rectifiers, the second electrode of said one of the power generation modules is electrically connected to the second input of said one of the plurality of rectifiers, the positive output of said one of the plurality of rectifiers is connected to the positive terminal, and the negative output of said one of the plurality of rectifiers is connected to the negative terminal.  
However, Wang teaches a rectifier bridge (Fig. 3a shows multiple electrode inputs routing to rectifiers and then being routed to the terminals of a led strip) used to handle the power generation from the various power generating modules. One of ordinary skill in the art would be able to take the rectifier bridge from Wang and incorporate it with the power generating modules of Park. The limitations of the inputs and outputs is not unique to the application and is something one of ordinary skill in the art would know to do with multiple input/output rectifiers.

Regarding claim 18,  Park in view of Wang teach the triboelectric generator of claim 16, wherein the first contact surface comprises a triboelectric layer disposed on the first electrode, such that the power generation component repeatedly contacts the triboelectric layer during the oscillation of the power generation component (Park-Fig.1 first contact surface(30) comprises a triboelectric generation layer which repeatedly contacts the power generation module(50)).

Regarding claim 25, Park teaches the triboelectric generator of claim 24, 
Park is silent comprising: a plurality of rectifiers each connected to a respective one of the plurality of power generation modules, each rectifier comprising a first input, a second input, a positive output and a negative output, wherein the common output comprises a positive terminal and a negative terminal, and wherein the first power generation part of one of the power generation modules is electrically connected to the first input of a respective one of the plurality of rectifiers, the second power generation part of said one of the power generation modules is electrically connected to the second input of said one of the plurality of rectifiers, the positive output of said one of the plurality of rectifiers is connected to the positive terminal, and the negative output of said one of the plurality of rectifiers is connected to the negative terminal.  
However, Wang teaches a rectifier bridge (Fig. 3a shows multiple electrode inputs routing to rectifiers and then being routed to the terminals of a led strip) used to handle the power generation from the various power generating modules. One of ordinary skill in the art would be able to take the rectifier bridge from Wang and incorporate it with the power generating modules of Park. The limitations of the inputs and outputs is not unique to the application and is something one of ordinary skill in the art would know to do with multiple input/output rectifiers.

Regarding claim 27, Park teaches the apparatus of claim 26, and teaches optionally, wherein the apparatus comprises machinery configured to produce linear and/or rotational motion(rotating bodies/parts discussed in claim 1) .
But is silent to the following:
wherein the apparatus is configured to be worn on a human or animal body, such that movement of said human or animal body causes the first and second parts to move relative to one another. 
optionally, wherein the apparatus comprises an item of clothing,
optionally, wherein the first and second parts comprise layers of material arranged to slide over one another.  
However, Wang teaches a triboelectric generator in the form of a light emitting shoe(abstract). The shoe would be considered an item of clothing to be worn on by a human or animal body, which comprises of first- and second-part layers that rub together to create friction which is turned into electrical energy(Para. 148). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Park with the ideas(i.e. clothing such as shoes) of Wang. Doing so would allow the triboelectric generator to be used in clothing with electricity, which would eliminate the need for batteries in such clothing embodiments.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED QURESHI whose telephone number is (571)-272-8310. The examiner can normally be reached on 8:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect. uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Mohammed Qureshi/ 
Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832